UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


ANGELA BROOKS,

                          Plaintiff,

                          v.                                Civil Action No. 10-913 (BAH)
                                                            Judge Beryl A. Howell
DISTRICT OF COLUMBIA,

                          Defendant.


                                       MEMORANDUM OPINION

         Before the Court is defendant District of Columbia’s motion for reconsideration of the

Court’s August 31, 2011 Order granting in part plaintiff Angela Brooks’ motion for summary

judgment. The plaintiff initiated this lawsuit pursuant to the Individuals with Disabilities

Education Improvement Act of 2004 (“IDEIA”), 1 20 U.S.C. §§ 1400 et seq., on behalf of her

then-minor child, R.T., seeking to compel the District of Columbia to issue a revised

Individualized Education Plan (“IEP”) for her daughter consistent with an August 2009

vocational evaluation. In accordance with the Magistrate Judge’s Report and Recommendation,

to which the parties did not file an objection, the Court granted in part the plaintiff’s motion for

summary judgment, directing the defendant to, inter alia, determine appropriate compensatory

education to rectify its failure to provide R.T. with a free appropriate public education (“FAPE”).

The defendant now seeks reconsideration of this order, arguing that R.T. is no longer eligible to

receive IDEIA services because she has graduated from high school. As explained below, the




1
 Until the 2004 revisions to the Act, IDEIA was known as the Individuals with Disabilities Education Act, or IDEA.
This earlier abbreviation is reflected in passages quoted throughout the opinion.

                                                        1
Court concludes that R.T. is eligible for, and is entitled to, compensatory education.

Consequently, the defendant’s motion for reconsideration is denied.

I.      BACKGROUND

        Plaintiff Angela Brooks and her daughter R.T. are District of Columbia residents.

Answer, ECF No. 2, ¶ 4. Due to learning disabilities, R.T. was determined to be eligible for

special education services. Administrative Record (“A.R.”), ECF No. 7, at 6. Until June 2011,

she attended the High Road Academy in a full-time special education program. See A.R. at 23.

In order to develop an appropriate educational plan for R.T., a multidisciplinary team (“MDT”)

held a meeting on May 18, 2009, at which they determined that a vocational assessment was

needed to properly evaluate R.T.’s career interests. 2 Id. at 6, 106-7, 109. The MDT then

authorized the plaintiff to independently obtain an evaluation for her daughter at the D.C. Public

School system’s (“DCPS”) expense. Id. at 106-7, 109.

        On August 31, 2009, R.T. underwent a vocational evaluation, which noted that she was

interested in becoming a gynecologist, a lawyer, a pediatric dentist, a pediatrician, or a

veterinarian, as well as a hair stylist. Id. at 23-33. The vocational evaluator recommended that

R.T. attend a cosmetology certification program, secure part-time employment, and enroll in a

home economics/life skills course. Id. at 31. R.T.’s vocational evaluation report was transmitted

to the Office of Special Education Resolution Team on October 7, 2009, and was again

transmitted to the office on November 12, 2009. Id. at 110. The defendant, however, failed to

review the report.


2
 “After a child is identified as having a disability, a team, which includes the child’s parents, certain teachers,
school officials, and other professionals, collaborates to develop an individualized educational program (“IEP”) to
meet the child's unique needs. See 20 U.S.C. §§ 1412(a)(4), 1414(d)(1)(B). Local school officials utilize the IEP to
assess the student’s needs and assign a commensurate learning environment. See 20 U.S.C. § 1414(d)(1)(A). The
IEP team examines the student’s educational history, progress, recent evaluations, and parental concerns prior to
implementing a FAPE for the student. Id. § 1414(d)(1)-(3).” Gill v. District of Columbia, 751 F. Supp. 2d 104, 108
(D.D.C. 2010).

                                                         2
          On December 22, 2009, the plaintiff filed an administrative due process complaint,

arguing that the DCPS was denying R.T. a FAPE by failing to timely review R.T.’s evaluations,

and by failing to review and revise her IEP. Id. at 13. On March 7, 2010, the Impartial Due

Process Hearing Officer assigned to the plaintiff’s administrative complaint denied the plaintiff

relief. The Hearing Officer determined that although the DCPS never reviewed R.T.’s

independent vocational assessment, did not review and revise R.T.’s IEP in light of the

evaluation, and did not discuss or determine compensatory education, R.T.’s vocational

evaluation was “invalid because it was ineffective at measuring Student’s true interests,

knowledge, and capacities.” Id. at 9; see also id. at 4-10. The Hearing Officer therefore

concluded that the failure to timely review R.T.’s evaluation did not deny her a FAPE.

          On June 3, 2010, the plaintiff filed a Complaint in this Court for injunctive and

declaratory relief against the District of Columbia, arguing that the hearing officer erred when

she denied the plaintiff’s administrative complaint and asserting that the defendant was denying

R.T. a FAPE because of its failure to timely review R.T.’s vocational evaluation. The parties

filed motions for summary judgment based on the administrative record, ECF Nos. 8, 11, and the

case was referred to Magistrate Judge John M. Facciola for report and recommendation. ECF

No. 15.

          On August 10, 2011, the Magistrate Judge issued a Report and Recommendation on the

pending motions, recommending that the Court grant in part the plaintiff’s motion for summary

judgment and deny the defendant’s motion for summary judgment. Report and

Recommendation of Mag. J. John M. Facciola, ECF No. 21, at 7-11 (“Magistrate’s Report”).

Pursuant to Local Civil Rule 72.3(b), the Court provided the parties 14 days to file objections to

the Magistrate Judge’s recommendation. No objection was filed.



                                                   3
         On August 31, 2011, having reviewed the parties’ motions and the record in the case, the

Court adopted the Magistrate Judge’s recommendation in whole, concluding that R.T. was

denied a FAPE by the defendant’s failure to timely review R.T.’s vocational assessment and

revise her IEP. Order dated August 31, 2011, ECF No. 22; Magistrate’s Report, at 7-11. The

Court agreed with the Magistrate Judge that the hearing officer incorrectly denied the plaintiff’s

administrative claim “based on an argument that was never raised by DCPS or [the hearing

officer] prior to her issued opinion, and to which Brooks was never able to respond.”

Magistrate’s Report, at 9. The Court further agreed that the DCPS denied R.T. an FAPE because

its “failure to review the evaluation—even if it would have found it invalid and would have

required a new evaluation—compromised the effectiveness of the IDEIA as applied to R.T.” Id.

at 15.

         Accordingly, as recommended by the Magistrate Judge, the Court declared that the DCPS

violated the IDEIA by failing in a timely manner to review R.T.’s vocational evaluation and

revise her IEP in accordance with that evaluation. The Court further ordered the defendant to

“convene, within 20 days, an IEP team meeting, and at that meeting [to] review all current

evaluations of R.T. and revise her IEP as appropriate.” Order dated August 31, 2011, ECF No.

22. The Court denied, however, the plaintiff’s request for specific compensatory education,

because, as stated by the Magistrate Judge, “[n]early two years have passed since [R.T.’s

vocational] evaluation, and it [is] necessary for R.T.’s MDT to discuss her IEP and vocational

evaluation in the context of her present interests and abilities.” Magistrate’s Report, at 7-11. The

matter was remanded to the defendant in order for the defendant to “determine what appropriate

compensatory education would compensate R.T. for DCPS’ failure timely to review her

vocational evaluation.” Id.



                                                 4
        Three weeks after the Court granted in part the plaintiff’s motion for summary judgment,

and over forty days after the Magistrate Judge’s report and recommendation, the defendant

moved for reconsideration of the Court’s order, pursuant to Federal Rule of Civil Procedure

59(e), arguing that because R.T. had graduated from high school on June 10, 2011, she was no

longer entitled to IDEIA services and the Court could not award compensatory education to

rectify the defendant’s failure to provide R.T. an FAPE. Def.’s Mot. Reconsideration of Order

dated August 31, 2011, ECF No. 23, at 1 (“Def.’s Mot.”). In its Reply memorandum, the

defendant for the first time raised the additional argument that the plaintiff is not entitled to relief

because she lost standing when R.T. turned eighteen years of age on November 17, 2010. Def.’s

Reply, ECF No. 25, at 5-6. As explained below, both arguments are unavailing. The

defendant’s motion for reconsideration is denied.

II.     STANDARD OF REVIEW

        A motion to alter or amend judgment pursuant to Federal Rule of Civil Procedure 59(e)

is subject to the Court’s discretion and “need not be granted unless the district court finds that

there is an intervening change of controlling law, the availability of new evidence, or the need to

correct a clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C. Cir. 1996) (per curiam) (internal quotations omitted); Lemmons v. Georgetown Univ.

Hosp., 241 F.R.D. 15, 22 (D.D.C. 2007) (quoting Messina v. Krakower, 439 F.3d 755, 758 (D.C.

Cir. 2006)). “[A] Rule 59(e) motion to reconsider is not simply an opportunity to reargue facts

and theories upon which a court has already ruled, nor is it a vehicle for presenting theories and

arguments that could have been advanced earlier.” Fresh Kist Produce, LLC v. Choi Corp., 251

F. Supp. 2d 138, 140 (D.D.C. 2003) (internal quotation marks and citations omitted). “While the

[C]ourt has considerable discretion in ruling on a Rule 59(e) motion, the reconsideration and



                                                   5
amendment of a previous order is an extraordinary measure.” Id. at 140 (citing Firestone, 76

F.3d at 1208); see also Jung v. Ass’n of Am. Med. Coll., 184 Fed. Appx. 9, 13 (D.C. Cir. 2006)

(noting “the high standard for relief under Rule 59(e)”); Niedermeier v. Office of Baucus, 153 F.

Supp. 2d 23, 28 (D.D.C. 2001) (“Motions under [Rule 59(e)] are disfavored and relief from

judgment is granted only when the moving party establishes extraordinary circumstances.”).

III.     DISCUSSION

         The defendant asserts two grounds that it claims warrants reconsideration of the Court’s

August 31, 2011 Order. First, the defendant contends that R.T. “is no longer eligible to receive

IDEA services” because she has graduated from high school with a diploma. Second, the

defendant argues that the plaintiff no longer has standing to assert claims on behalf of her

daughter R.T. because R.T. is over the age of eighteen years old. Prior to addressing those

arguments, however, the Court must dispense with the defendant’s specious contention that the

Court actually denied the plaintiff compensatory education in its August 31, 2011 Order.

             A. The Court Awarded the Plaintiff Compensatory Education in Its August 31,
                2011 Order

         The defendant states that the plaintiff should be denied compensatory education because

the Court already “expressly denied her request.” Def.’s Reply, ECF No. 25, at 1. This

argument is based on a specious reading of the Court’s Order and the accompanying Report and

Recommendation from the Magistrate Judge, which the Court adopted “in whole” without

objection from either party. Order dated August 31, 2011, ECF No. 22. As explained fully by

the Magistrate Judge, the Court denied the specific compensatory education the plaintiff

requested 3 because “two years have passed since [R.T.’s vocational] evaluation, and it seems


3
 The plaintiff requested, inter alia, an injunction directing the defendant to “fund a life skills course, a certified
cosmetology program, a part-time job after R.T. obtains her cosmetology certification, a life skills coaching session
once per week for 6 months after her graduation, and a job skills coaching session once per week for 6 months after

                                                          6
necessary for R.T.’s MDT to discuss her IEP and vocational evaluation in the context of her

present interests and abilities.” Magistrate’s Report, at 15. The DCPS was therefore ordered to

convene a meeting to, inter alia, “determine whether a new vocational evaluation is required;

and determine what appropriate compensatory education would compensate R.T. for DCPS’

failure timely to review her vocational evaluation.” Id. at 16; see also Order dated August 31,

2011, ECF No. 22. Although the Court denied the plaintiff the specific compensatory education

she outlined, the Court’s Order and the Magistrate Judge’s Report and Recommendation made

clear that the plaintiff was to receive appropriate compensatory education, which the Court

directed the defendant to determine after a fresh review of R.T.’s vocational evaluations. The

Court now addresses the defendant’s alternate argument that this award of compensatory

education was in error.

             B. R.T.’s Graduation from High School does not Preclude R.T. from Obtaining
                Appropriate Compensatory Education under IDEIA

         The IDEIA requires school districts to ensure that a “[FAPE] is available to all children

with disabilities residing in the State between the ages of 3 and 21, inclusive,” unless doing so

with regard to children younger than 5 and older than 18 “is inconsistent with State law or

practice.” 20 U.S.C. § 1412(a)(1)(A)-(B)(i). Under District of Columbia law, the DCPS is not

obligated “to provide FAPE to children with disabilities who have graduated from high school

with a regular high school diploma.” D.C. MUN. REGS. SUBT. 5-E, § 3002.2(c). Citing this D.C.

statute, the defendant argues that because R.T. has graduated from high school and has received

a diploma, she is no longer eligible for IDEIA services and the relief granted to the plaintiff is

inappropriate. See Def.’s Mot., ECF No. 23, at 1. This is incorrect.



her graduation, all of the petitioner’s choosing, to compensate R.T. for DCPS’ failures.” Compl., Prayer for Relief,
¶ 3.

                                                          7
       While the DCPS is under no obligation to provide continued IDEIA-related services to

disabled children who have received a high school diploma, the Court may nonetheless order the

DCPS to provide compensatory education to a student who has been deprived of her statutory

rights. While the D.C. Circuit has yet to directly address this issue, as the plaintiff notes, “every

Circuit court that has addressed the question has held that a former student retains the rights the

right to compensatory education despite the fact that the IDEA no longer guarantees the student

FAPE because he or she has graduated high school or has turned 22.” Pl.’s Opp’n Def.’s Mot.

for Reconsideration, ECF No. 24, (“Pl.’s Opp’n”) at 2.

       In Pihl v. Massachusetts Department of Education, 9 F.3d 184 (1st Cir. 1993), for

example, the First Circuit stated that “[c]ommon sense commands [the] conclusion” that courts

are not precluded from awarding compensatory education simply because a disabled student is

no longer entitled to IDEA services. In that case, the defendant argued that the plaintiff was

“beyond the age of entitlement and thus [] ineligible for services under the IDEA.” Id. at 189.

The court rejected this argument, and explained:

       In order to give meaning to a disabled student’s right to an education between the ages of
       three and twenty-one, compensatory education must be available beyond a student’s
       twenty-first birthday. Otherwise, school districts simply could stop providing required
       services to older teenagers, relying on the Act’s time-consuming review process to
       protect them from further obligations. . . . [A]bsent a compensatory education award,
       courts would be powerless to aid intended beneficiaries who were over twenty-one but
       who had not sought out an alternative educational program. We cannot believe that
       Congress, in establishing a disabled student’s right to public education, would allow a
       school district to suspend the educational rights of such disabled eighteen- or nineteen-
       year-olds without a remedy.

Id. at 189-90 (internal citations omitted). Based on this reasoning, the First Circuit concluded

that if the plaintiff, who was then twenty-seven years old, could prove that the defendant denied

him a FAPE during the challenged period, “he could claim relief in the form of compensatory

education.” Id. at 190.

                                                  8
       In addition to the First Circuit, numerous other Circuits have held that compensatory

education may be awarded to disabled students who were denied a FAPE, despite the fact that

those students are no longer entitled IDEIA services. See McCormick v. Waukegan School Dist.

No. 60, 374 F.3d 564, 568 n.1 (7th Cir. 2004) (stating that disabled student’s graduation from

high school “does not affect our analysis of the problem, however. For one, graduation from

high school does not necessarily eliminate the possibility of receiving benefits under IDEA.”);

Pace v. Bogalusa City Sch. Bd., 325 F.3d 609, 618 (5th Cir. 2003) (“Although a plaintiff beyond

the statutory age of entitlement has no right to seek injunctive relief requiring compliance with

the IDEA, he may seek compensation for violations of statutory rights that occurred while he

was entitled to them.”) (internal citations omitted), rev’d on other grounds en banc, 403 F.3d 272

(5th Cir. 2005); Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 63 (1st Cir. 2002) (“First, even

after graduation, compensatory education is an available remedy.”); Bd. of Educ. of Oak Park &

River Forest High Sch. Dist. 200 v. Illinois State Bd. of Educ., 79 F.3d 654, 656 (7th Cir. 1996)

(“Although the Act entitles disabled individuals to special educational assistance only until they

reach the age of 21, a number of courts have held that if the assistance is inadequate the

individual may be awarded, in order to cure the inadequacy, additional special assistance after he

reaches the age of 21.”); M.C. on Behalf of J.C. v. Central Regional Sch. Dist., 81 F.3d 389, 395

n.4 (3d Cir. 1996) (stating that the court “made clear” in Lester H. v. Gilhool, 916 F.2d 865, 872

(3d Cir. 1990) that “compensatory education could be awarded to plaintiffs who had already

reached age twenty-one.”); Jefferson Cnty Bd. of Educ. v. Breen, 853 F.2d 853, 857-58 (11th Cir.

1988) (awarding compensatory education past the age of 21); see generally Sch. Comm. of Town

of Burlington, Mass. v. Dept. of Educ. of Mass., 471 U.S. 359, 369 (1985) (holding that because

of the length of the administrative of judicial proceedings related to the IDEA, litigants have a



                                                 9
right to be reimbursed for accommodations they had to provide to their children out of pocket

because the school denied the child a FAPE.). The Court agrees with the reasoning presented in

these cases.

       The defendant is correct that “none of the cases relied upon by the Plaintiff have awarded

compensatory education to a student who, because of his or her graduation from high school,

was no longer eligible to received IDEA services.” Def.’s Reply, ECF No. 25, at 2. That said,

there is no principled basis to deny compensatory education to a student who was denied a FAPE

and related IDEIA services, but received a high school diploma while his or her lawsuit was

pending before the Court. Indeed, as the plaintiff states, “a contrary holding would effectively

negate the law’s protection for students during their last few years of school, a result Congress

could not have intended.” Pl.’s Opp’n, ECF No. 24, at 4.

       The defendant argues that graduation from high school should be treated differently from

“aging past twenty-one” and relies on Brett v. Goshen Community School Corp., 161 F. Supp. 2d

930 (N.D. Ind. 2001) (M.J. opinion) as support for that proposition. Def.’s Reply, ECF No. 25,

at 3-4. In Brett, however, the court explicitly rejected the defendants’ argument that the

plaintiff’s graduation from high school rendered moot his claim that he was denied a FAPE.

Brett, 161 F. Supp. 2d at 943. The court explained that “the Supreme Court has refused to equate

graduation with a free appropriate public education because it is possible for students to advance

from grade to grade and graduate without receiving a free appropriate public education.” Id.

(citing Board of Educ. v. Rowley, 458 U.S. 176, 203 n.25 (1982) (“[The Court] does not hold . . .

that every handicapped child who is advancing from grade to grade in a regular public school

system is automatically receiving a ‘free appropriate public education.’”)). One of the court’s

express holdings in that opinion was that the plaintiff’s case was “not moot because his



                                                10
graduation per se does not necessarily equate with a free appropriate public education.” Id. at

944.

       The defendant also erroneously relies on Howell ex. rel. D.H. v. District of Columbia,

522 F. Supp. 2d 57 (D.D.C. 2007), to support its contention that R.T.’s graduation from high

school precludes the Court from ordering the defendant to provide her with compensatory

education. In Howell, the court denied the plaintiff’s motion for injunctive relief, finding that the

plaintiff did not have a substantial likelihood of success on the merits because she had not

addressed the fact that her child had graduated from high school and only “maintain[ed] in a

conclusory fashion that [her child] remains entitled to IDEA services.” Id. at 62. Nevertheless,

the Court declined to “conclude that the record firmly establishe[d] that [the disabled student’s]

graduation [] rendered [the] action moot,” and noted only that “[f]or the purposes of the instant

motions . . . the plaintiff’s failure to address D.H.’s graduation status undermine[d] her

likelihood of success on the merits.” Id. at 62 n.2. As evident from the court’s brief, yet clear,

discussion of the issue, the court did not conclude that a disabled student’s graduation precluded

the court from awarding compensatory education, but rather found that the plaintiff had not

sufficiently demonstrated that she was entitled to injunctive relief. Howell therefore provides

scant support for defendant’s argument that the Court cannot award compensatory education to

R.T. to rectify the defendant’s failure to provide her with a FAPE. Aside from Howell, the

defendant presents no other authority, or persuasive argument, that would compel the Court to

reconsider its previous order awarding such relief to the plaintiff.

           C. The Defendant’s Claim That the Plaintiff Lacks Standing is Moot Following
              Ronnie Thomas’ Motion to Substitute

       Finally, the defendant raised for the first time in its Reply memorandum the contention

“that Angela Brooks no longer has standing to bring suit as R.T.’s parent in light of the fact that

                                                 11
R.T. turned 18 years old on November 17, 2010.” Def.’s Reply, ECF No. 25, at 5. The

defendant is correct that Ms. Brooks may no longer assert claims on her daughter’s behalf. This

fact, however, does not affect the Court’s August 31, 2011 Order or alter the defendant’s

obligation to provide R.T. with compensatory education.

           Under IDEIA, a State “may provide that, when a child with a disability reaches the age of

majority under State Law . . . all other rights accorded to parents under this subchapter transfer to

the child.” 20 U.S.C. § 1415 (m)(1). In the District of Columbia, “[w]hen a child with a

disability, except a child with a disability who has been determined to be incompetent under

District law, reaches the age of eighteen: . . . All other rights accorded to parents under Part B of

IDEA transfer to the child.” 4 D.C. MUN. REGS. SUBT. 5-E, § 3023.1.

           R.T. became eighteen years old on November 17, 2010, during the pendency of this

lawsuit. Ms. Brooks therefore no longer has standing to bring suit as R.T.’s parent because all

the rights afforded to her under IDEIA transferred to her daughter on that date. See Neville v.

Dennis, No. 07-cv-2202, 2007 WL 2875376, at *2 (D. Kan. Oct. 3, 2007) (“The law is clear that

all rights accorded to [the plaintiff] as a parent under the IDEA transfer to the child when he

turns eighteen years of age.”); Loch v. Bd. of Educ. of Edwardsville Community School Dist. 7,

No. 3:06-cv-17, 2007 WL 1468675, at *6 (S.D. Ill. May 18, 2007) (same); Weyrick v. New

Albany-Floyd County Consolidated Sch. Corp., No. 4:03-cv-0095, 2004 WL 3059793, at *4-5

(S.D. Ind. Dec. 23, 2004) (same); see also Def.’s Reply, ECF No. 25, at 5.

           Despite having submitted its motion for summary judgment in this case on February 16,

2011, well after the plaintiff’s daughter turned eighteen, the defendant raised the argument that

the plaintiff lacked standing for the first time in its Reply brief in support of its motion for


4
    Part B of the IDEIA guarantees disabled children three years and older a FAPE. 20 U.S.C. § 1400(d)(1).


                                                          12
reconsideration on October 14, 2011. The Court therefore granted the plaintiff leave to file any

response to the defendant’s standing argument, “including, as appropriate, a motion to substitute

pursuant to Fed. R. Civ. P. 17(a)(3).” Minute Order dated December 8, 2011. In her response,

the plaintiff asserted that she “retained standing” to pursue her claim, but filed a “contingent

ratification and contingent motion to substitute” her daughter, Ronnie Thomas, as the plaintiff in

this case. 5 ECF No. 30, at 3. Shortly thereafter, the defendant responded to the motion to

substitute, stating that while it “does not consent” to Ronnie Thomas’ ratification of the

plaintiff’s suit and motion to substitute, it “does not specifically oppose the substitution of

Ronnie Thomas as the proper party to this action.” ECF No. 31. Accordingly, the Court grants

Ronnie Thomas’ motion to substitute her as the real party in interest in this case pursuant to Fed.

R. Civ. P. 17(c)(3). See Zachary M. v. Bd. of Educ. of Evanston Tp. High Sch. Dist. No. 202,

2011 WL 5395778, at *1 n.1. (N.D. Ill. 2011) (stating that since the minor the subject of the suit

had reached the age of majority during the pendency of the litigation and the defendants

challenged the minor’s parents’ continued standing, “[r]ather than rule on that challenge, [the

court] allowed [the minor] to substitute in as the real party in interest” pursuant to Fed. R. Civ.P.

17(a)(3)); A.G. v. Leander Indep. Sch. Dist., 2009 WL 3350148, at *2 (W.D. Tex. Oct. 14, 2009)

(M.J. R & R) (same). The defendant’s argument that relief should be denied because the

plaintiff lacks standing is thus denied as moot.




5
 The plaintiff initially submitted a response to the defendant’s standing argument and, in the alternative, a motion to
substitute on December 19, 2011. ECF No. 26-27. The plaintiff’s “motion” to substitute, however, failed to comply
with Local Civil Rule 7(c), which requires each motion to be accompanied with a proposed order, and Rule 7(m),
which requires counsel to confer prior to the filing of any non-dispositive motion. Additionally, the motion to
substitute was filed by Ms. Brooks on her daughter’s behalf, and not by Ronnie Thomas herself. Accordingly, the
Court struck the motion from the docket and instructed the plaintiff to re-file the motion after complying with the
applicable local and federal rules. Minute Order dated January 3, 2012. The plaintiff’s amended motion was filed
on January 10, 2012. ECF No. 30.

                                                          13
IV.    CONCLUSION

       For the reasons stated above, Ronnie Thomas’ Motion to Substitute is GRANTED and

the defendant’s Motion for Reconsideration is DENIED. An Order consistent with this Opinion

will be entered.

DATED: JANUARY 28, 2012
                                                 /s/ Beryl A. Howell       ____
                                                 BERYL A. HOWELL
                                                 United States District Judge




                                            14